Citation Nr: 1647978	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  06-28 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 2, 2010, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to September 2000 and from July 2002 to October 2003.  He also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent rating for that disability, effective October 26, 2003.  The Veteran perfected an appeal for an increased rating.  In a March 2010 rating decision, the RO increased the rating for PTSD to 50 percent, effective February 2, 2010.  The Veteran subsequently clarified that he wished to continue his appeal for an increased rating as to the initial 10 percent rating prior to February 2, 2010.  In a May 2011 rating decision (discussed in greater detail below), the RO granted entitlement to TDIU, effective February 2, 2010.

In December 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

In a February 2016 decision, the Board granted entitlement to a 50 percent rating for PTSD prior to February 2, 2010 (resulting in a uniform 50 percent rating for PTSD).  The Veteran appealed the February 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court granted a Joint Motion for Partial Remand (JMPR), which vacated the Board decision to the extent that it declined to grant entitlement to a TDIU prior to February 2, 2010.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  The matter was remanded the Board for further proceedings consistent with the JMPR.

The issue of entitlement to a TDIU prior to April 29, 2009, to include on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Effective April 29, 2009, the Veteran has a combined service-connected disability rating of 60 percent.

2.  Effective April 29, 2009, the Veteran's compensable service-connected disabilities include PTSD, rated as 50 percent disabling, and tinnitus, rated as 10 percent disabling.

3.  The Veteran's service-connected PTSD and tinnitus share a common etiology.  

4.  From April 29, 2009, the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a schedular TDIU are met from April 29, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU Prior to February 2, 2010

The Veteran contends that his service-connected disabilities rendered him unemployable prior to February 2, 2010, the current effective date for his award of TDIU.  Prior that date, he is in receipt of service connection for PTSD, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling from April 29, 2009; and bilateral ingrown toenails of the big toes, rated as noncompensable.  His combined disability rating is 50 percent prior to April 29, 2009 and 60 percent thereafter.

For purposes of determining whether the Veteran has one 60 percent disability rating, the Board observes that 38 C.F.R. § 4.16(a) provides that multiple injuries incurred in action will be considered as one disability for purposes of determining whether the Veteran meets the threshold rating requirement for consideration of a schedular TDIU.  Here, the RO granted entitlement to TDIU in a May 2011 rating decision, finding that the Veteran's PTSD and tinnitus were both the result of experiences and acoustic trauma respectively incurred in action while deployed to Iraq.  As such, because the 10 percent rating for tinnitus is in effect from April 29, 2009 and the 50 percent rating for PTSD is in effect from October 26, 2003, the Veteran is deemed to have met the schedular criteria as of April 29, 2009.  The Board now turns to the question of whether, prior to February 2, 2010, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a).

After reviewing the record, the Board finds that the weight of the evidence demonstrates that the Veteran's service-connected PTSD rendered him unable to secure and follow a substantially gainful occupation from April 29, 2009.  The record reflects that the Veteran retired in 2004, at which time he was receiving ongoing treatment for severe psychiatric symptoms.  A February 2009 note from his VA psychiatrist indicated that the Veteran was "unable to hold a job due to his service-connected condition, [PTSD]."  The record also includes an April 2007 VA psychiatry note documenting that the Veteran "cannot tolerate loud noises which occur on the job" and that "[h]e has not been able to work due to his PTSD."  The Veteran has submitted numerous lay statements from family members reporting that his psychiatric symptoms have made it very difficult for him to hold a job since his discharge from service.  In sum, the record clearly establishes unemployability due to PTSD from at least April 29, 2009.  

Given the severity of the Veteran's PTSD combined with his tinnitus, the Board concludes that the competent and probative evidence demonstrates that the Veteran's service-connected disabilities combine to produce significant symptomatology which can be said to preclude substantial and gainful occupation from April 29, 2009.  Based on the above analysis, the Board concludes that a grant of TDIU is warranted under 38 C.F.R. § 4.16(a) from April 29, 2009.  


ORDER

Effective April 29, 2009, entitlement to a TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



REMAND

Prior to April 29, 2009, the Veteran does not meet the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  Nonetheless, he contends that his service-connected disabilities prevented him from securing or following a substantially gainful occupation prior to that date.  38 C.F.R. § 4.16(a).  Where, as in this case, the Veteran's service-connected disabilities do not meet the requirements for a TDIU set forth in § 4.16(a), entitlement to a TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Director of Compensation Service, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Here, as discussed above, there is ample medical and lay evidence suggesting that the Veteran's service-connected disabilities-particularly his PTSD-may have rendered him unable to work prior to April 29, 2009.  As noted in the JMPR, the Veteran submitted a note from his VA psychiatrist, dated in February 2009, stating that the Veteran was "currently unable to hold a job due to his service-connected condition, [PTSD]."  The record also includes an April 2007 VA psychiatry note documenting that the Veteran "cannot tolerate loud noises which occur on the job" and that "[h]e has not been able to work due to his PTSD."  The Veteran and his family members have reported in numerous lay statements that his psychiatric symptoms prevented him from working as of November 2004.

For the aforementioned reasons, the record suggests that the Veteran may have been unable to obtain employment due to his service-connected disabilities prior to April 29, 2009, notwithstanding his current schedular ratings.  Accordingly, the Board finds that referral for consideration of entitlement to a TDIU on an extraschedular basis prior to April 29, 2009 is needed.  See 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's application for a TDIU prior to April 29, 2009 to the Director of Compensation Service for a determination as to whether the Veteran is entitled to a TDIU on an extraschedular basis in accordance with the provisions of 38 C.F.R. § 4.16(b).  A full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be provided.

2.  After completing all indicated development, readjudicate the issue of entitlement to a TDIU on an extraschedular basis prior to April 29, 2009 in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


